Case 2:21-cv-01506-JGB-ADS Document 16 Filed 08/10/21 Page 1 of 2 Page ID #:43

                                                                       J S -6
   1
       TRACY L. WILKISON
   2   Acting United States Attorney
   3   DAVID M. HARRIS
       Assistant United States Attorney
   4   Chief, Civil Division
       CEDINA M. KIM
   5   Assistant United States Attorney
       Senior Trial Attorney, Civil Division
   6   ELLINOR R. CODER
       Special Assistant United States Attorney
   7   CA State Bar No.: 258258
        Assistant Regional Counsel
   8    Social Security Administration, Region IX
        160 Spear Street, Suite 800
   9    San Francisco, California 94105
       Tel: (510) 970-4814
  10   Fax: (415) 744-0134
       E-mail: Ellinor.Coder@ssa.gov
  11
       Attorneys for Defendant
  12   KILOLO KIJAKAZI
  13
                            UNITED STATES DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
  15
  16
       IAN KOVALSKY,                         ) Case No.: 2:21-cv-01506-JGB-ADS
                                             )
  17               Plaintiff,                )
                                             ) JUDGMENT OF REMAND
  18         vs.                             )
                                             )
  19
       KILOLO KIJAKAZI,                      )
       Acting Commissioner of Social         )
       Security,                             )
  20                                         )
                   Defendant.                )
  21
  22
  23
  24
  25
  26
  27
  28




                                             -1-
Case 2:21-cv-01506-JGB-ADS Document 16 Filed 08/10/21 Page 2 of 2 Page ID #:44




   1         The Court having approved the parties’ Stipulation to Voluntary Remand
   2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
   3   (“Stipulation to Remand”) lodged concurrently with the lodging of the within
   4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED, AND
   5
       DECREED that the above-captioned action is remanded to the Acting
   6
       Commissioner of Social Security for further proceedings consistent with the
   7
       Stipulation to Remand.
   8
   9
  10   DATED:      8/10/2021                     /s/ Autumn D. Spaeth
  11
                                            HON. AUTUMN D. SPAETH
                                            UNITED STATES MAGISTRATE JUDGE
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                              -2-
